Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmon WO 2006119979 (‘979).
Claim 1, Carmon discloses an apparatus for simulating flying motion comprising a supporting base (T, see Fig. 4); one or more strings (S1, S2, S3); one end of each string connected to a person (10) and the other end connected to a predetermined position of the supporting base; a weight adjusting unit (M1) disposed at a predetermined position at the supporting base; wherein the person is hung with a pair of wings (25, 25’) and when the person moves the wings tip an up and down manner, a lift force is generated to change a tension of the string .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmon.
Regarding claim 2, it is noted that Carmon only one weight adjusting unit instead of a plurality of counterweights.  However, such additional counterweights are mere duplication of parts and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).
Claims 3 and 4, it is noted that Carmon fails to specifically disclose the supporting base is shaped as a soccer goal.  However, the embodiment as 
Claim 6, Carmon discloses the combination of embodiments showing the supporting base having a plurality of supporting posts (5B) (Fig. 12), and the weight adjusting unit has a plurality of control units (M1) (see Fig. 4), each control unit has a string connected to the user’s body.
Claim 7, as explained in claim 6, Carmon further discloses a sensor (S2, S3) (not illustrated) [0055] is disposed on each string to detect the tension change of each string when the lift force is generated due to the movement of the wings and transmit a signal to each control unit to each control unit for the tension change of each string.
 
Claims 5 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmon in view of Dietz et al US 2013/0079169.

As for claim 8, the supporting base of Carmon fails to show three supporting posts as claimed.  However, Dietz et al discloses an apparatus as claimed in claim 5 above and further including a supporting base (Fig. 1) with three supporting posts (8) to enable the person to experience a 3D flying motion [0059]-[[060].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Carmon with the teaching of Dietz et al for the purpose of increasing the accuracy of the flight simulation.
As claim 9, it is noted that Carmon fails to teach the supporting base including one or more parallel guiding rails, one or more control units, and each of the control units is connected to the user’s body through a string.  However, Dietz et al discloses as explained above a supporting base (2, 8, 10) with one or more parallel guiding rails (2) (Fig. 1).  Therefore, it would have been obvious to one of  ordinary skill in the art to modify the apparatus of Carmon with the teaching of 
Claim 10, in light of the explanation in the rejection of claim 9 above, a sensor has been addressed in the above rejection of claim 7.
Claim 11, it is noted that Carmon fails to teach the guiding rail is at least partially curved.  However, Dietz et al discloses a guiding rail is at least partially curved [0057] (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the first embodiment of Carmon with the partial curved guiding rail as taught by Dietz et al for the purpose of increasing the accuracy of the flight simulation.
Claim 12, it is noted that Carmon fails to teach the guiding rail is disposed on the wall without any further supporting means.  However, Dietz et al discloses the guiding rail (2) [0054] is disposed on a wall (8, 10) with any further supporting means.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the first embodiment of Carmon with the teaching of Dietz et al for the purpose of increasing the support of the device.
Claim 13, it is noted that Carmon fails to teach the supporting base has a curved rail, and the weight adjusting unit has a control unit disposed on the curved rail to control the tension of the string.  However, as explained in the rejection of claim 11 and further including the weight adjusting unit has a control unit (M1) disposed on the curved rail to control the tension of the string for the purpose of increasing the accuracy of the flight simulation. 

Claim 15, in light of the explanation in the rejection of claim 14 above, it is noted that Carmon fails to teach the control unit moves along the curved rail to enable the person to experience a 3D flying motion when moving the wings.  However, Dietz et al discloses a control unit (3) moves along a curved rail (2) to enable the person to experience a 3D flying motion (the use of carriage 3 and winch 5 allow for 3D movement).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Carmon with the teaching of Dietz et al above for the purpose of increasing the ride experience.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711